DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending and currently under consideration for patentability.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PRO 62/468,358, filed on March 7th, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 10th, 2021 and September 5th, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Locke (USPGPUB 2014/0005618 A1).
In regard to claim 1, Fowler teaches an apparatus for applying negative pressure to a wound (abstract), the apparatus comprising: 
a housing (housing of pump assembly, 150); 
a negative pressure source (negative pressure pump, 272) positioned within the housing (150) and configured to provide negative pressure (paragraph 0019) via a fluid flow path (paragraph 0018) to a wound dressing (wound cover, 120); 

and an antenna positioned within the housing (paragraph 0034) and mechanically mounted to the communications board (paragraph 0036) and electrically connected to the communications board (figure 2A), the antenna including an antenna electrically coupled to the controller (communication processor 280) (figure 2B) , the antenna configured to wirelessly transmit and receive signals for the controller (paragraph 0030).
Fowler fails to teach an antenna board and the antenna including a conductive area located on the antenna board and a ground area located on the communications board. However, Locke teaches a medical treatment system used to reduce pressure comprising: an antenna board (board, 127) and the antenna including a conductive (paragraph 043) area located on the antenna board (paragraph 0043) and a ground area (paragraph 043) located on the communications board (board 115). A ground area is commonly known to consist of cooper foil and provides a foundation layer that also acts as an electrical ground.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include an antenna board similar to that disclosed by Locke such that the antenna is easily connected to the communications board. It would have been obvious to modify the antenna to include a conductive area similar to that disclosed by Locke in order to form circuit elements on the board (paragraph 043).

Regarding Claim 2 Fowler in view of Locke teaches the device of claim 1. Fowler fails to explicitly disclose a conductive area that and a ground area. Locke teaches a device wherein the conductive area comprises a conductive trace, and the ground area comprises a ground plane (paragraph 043). 

Regarding Claim 3 Fowler in view of Locke teaches the apparatus of claim 2. Fowler fails to teach a ground plane. Locke teaches a device wherein the ground plane (paragraph 043) (127) of the antenna is connected to a ground plane of the communications board (base unit, 114) (figure 2A). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include a ground plane similar to that disclosed by Locke such that the antenna circuit is complete and electrical current can dissipate. 

Regarding Claim 4 Fowler in view of Locke teaches the apparatus of claim 3. Fowler fails to teach a ground plane connected to the communications board via shunt. Locke teaches a device wherein the ground plane of the antenna (127) is electrically connected to the ground plane of the communications board (114) via a shunt (coupling, 140) (figure 2A) (paragraph 0039).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include shunt similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  

Regarding Claim 9 Fowler in view of Locke teaches the apparatus of claim 1. Fowler fails to teach antenna board and an antenna connector. Locke teaches a device wherein the antenna board (127) is electrically connected to the communications board via a single antenna connector (reduced- pressure interference, 132b) on the communications board (114) (Figure 2A). Therefore, it would have been 

Regarding Claim 10 Fowler in view of Locke teaches the apparatus of claim 9. Fowler fails to teach antenna connector and protrusion. Locke teaches a device wherein the antenna connector on the communications board comprises a protrusion (reduced- pressure interference, 132b) electrically connected to the antenna board (127) via a hole (deflector, 133) in the antenna board (Figure 1B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include a similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  

Regarding Claim 11 Fowler in view of Locke teaches the apparatus of claim 9. Fowler fails to teach an antenna connector. Locke teaches a device wherein the antenna connector provides a connection (first sensor, 126) (figure 1B) for signal feed (paragraph 041) and ground (paragraph 043). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include shunt similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  

Regarding Claim 12 Fowler in view of Locke teaches the apparatus of claim 1. Fowler fails to teach an antenna board. Locke teaches a device wherein the antenna board (127)  is a printed circuit board (paragraph 030). Therefore, it would have been obvious to a person having ordinary skill in the art 

Regarding Claim 15 Fowler in view of Locke teaches the apparatus of claim 1. Fowler fails to teach an antenna board. Locke teaches an antenna wherein the antenna board is positioned so that the conductive area faces away from the communications board (paragraph 0044: faces tissue site, so away from other board). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include an antenna board that faces away from the communications board similar to that disclosed by Locke, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition , it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include an antenna board that faces away from the communications board similar to that disclosed by Locke to reduce signal interference. 

Regarding Claim 16 Fowler in view of Locke teaches the apparatus of claim 1. Fowler teaches a device further comprising a canister configured to store at least some fluid removed from the wound (paragraph 0024). Fowler discloses the claimed invention except for the antenna board positioned so that the conductive area faces the canister.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conductive area to face the cannister, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition, it would have been obvious to one having ordinary skill in the art at the time the 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Locke (USPGPUB 2014/0005618 A1) as applied to claim 1 above, and in further view of Dacosta (USPGPUB US 2020/0104998 A1).
Regarding Claim 5 Fowler in view of Locke teaches the apparatus of claim 4.  Locke teaches a portion or a ground plane that is electrically connected to a shunt. However, Fowler and Locke fail to teach that the ground plane is divided into a first portion and a second portion, and a length of the first portion controlling a first bandwidth of the antenna. Dacosta teaches a system for collecting data from a wound are disclosed (abstract) comprising: a ground plane that is divided into a first portion and a second portion (figure 1)(optical filters, 4) , and a length of the first portion (4) controlling a first bandwidth of the antenna (digital camera lens, 2)  (paragraph 067).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground plane of Fowler in view of Locke to include a portion for controlling bandwidth to the antenna similar to that disclosed by Locke so that one can select the optimum excitation and emission wavelength bandwidths for use (Dacosta, paragraph 166).

Regarding Claim 6 Fowler in view of Locke teaches the apparatus of claim 5. Fowler and Locke fail to teach a length of the second portion controls a second bandwidth of the antenna, the second bandwidth being different from the first bandwidth. Dacosta teaches a device wherein a length of the second portion (4) controls a second bandwidth of the antenna (2), the second bandwidth being different from the first bandwidth (paragraph 0067). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the 

Regarding Claim 7 Fowler in view of Locke teaches the apparatus of claim 2.  Locke teaches the conductive trace portions. However,  Fowler and Locke fail to teach a device wherein the trace comprises first and second trace portions configured to receive and transmit signals in high and narrow bands. Dacosta teaches that trace comprises first and second trace portions configured to receive and transmit signals in high (paragraph 098) and narrow bands (paragraph 0169). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground plane of Fowler in view of Locke to include a portion for controlling bandwidth to the antenna similar to that disclosed by Locke so that one can select the optimum excitation and emission wavelength bandwidths for use (Dacosta, paragraph 166), and allows the user to see results in the exact area of interest (Dacosta, paragraph 075).

Regarding Claim 8 Fowler in view of Locke teaches the apparatus of claim 7. Fowler and Lock fail to teach a device wherein the first conductive trace portion associated with the high band has a greater surface area than the second conductive trance portion associated with the narrow band.  Dacosta discloses the claimed invention except  for wherein the first conductive trace portion associated with the high band has a greater surface area than the second conductive trance portion associated with the narrow band. Therefore,  it would have been obvious to one having ordinary skill in the art effective filing date of the invention to associate high band pass filter with greater surface area since it was known in the art that a greater surface area correlates with a higher band pass filter. 

 Fowler (USPGPUB 2017/0220755 A1) in view of Locke (USPGPUB 2014/0005618 A1) as applied to claim 1 above, and in further view of Perez (USPGPUB  2017/0021172 A1).
Regarding Claim 13 Fowler in view of Locke teaches the apparatus of claim 1. Fowler and Lock fail to teach a planar inverted F-antenna.  Perez teaches systems and methods for improving compliance using an electro-dermal patch (abstract), including an antenna wherein the antenna is a planar inverted F-antenna (paragraph 0789). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler and Locke to include an antenna similar to that disclosed by Perez because these antennae are designed to efficiently receive the transmitted RF power (Perez, paragraph 0789).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Locke (USPGPUB 2014/0005618 A1) as applied to claim 1 above, and in further view of Puente Baliarde (US Patent No. US 7015868 B2).
Regarding Claim 14 Fowler in view of Locke teaches the apparatus of claim 1. Fowler and Lock fail to teach a dual-band cellular antenna. Puente Baliarde teaches multilevel antennae (abstract) wherein the antenna is a dual-band cellular antenna (paragraph 17).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler and Locke to include an antenna similar to that disclosed by Puente Baliarde because these antennae are designed to meet radioelectric specifications (Puente Baliarde, paragraph 28).



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160199561 A1, US 20130274629 A1, and US 20130271278 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781          

/ANDREW J MENSH/Primary Examiner, Art Unit 3781